Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 2/21/22 has been entered.  Claims 11-14 are pending examination and claims 1-10 have been cancelled.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation: “…the bevel portion of the substrate being rotated on which the coating film is formed.”  There is insufficient antecedent basis for this limitation in the claim nowhere prior has “a substrate being rotated” been recited.  It is indefinite as to if “the substrate being rotated” is referencing the substrate of claim 11 while further requiring the substrate to be rotated during the claimed discharging, or if it referencing the substrate of claim 11 which has previously been rotated.  For purposes of examination, “…the bevel portion of the substrate being rotated on which the coating film is formed.” will be interpreted as at least inclusive of either such alternative.  
Claim 14 recites the limitation "a zigzag shape of the coating".  The term “zigzag shape” is a relative term which renders the claim indefinite. The term “zigzag shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the claim is indefinite as thresholds of various of features needed to properly identify such a shape (such as magnitude, frequency, periodicity, orientation, etc) are not defined.  For purposes of examination “zigzag shape” will be interpreted as at least inclusive of any such deviations from perfectly straight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2014/0154890; hereafter Hatakeyama) in view of Sakamoto et al (US 6,657,215; hereafter Sakamoto) and Hisatomi et al (US 4,588,473; hereafter Hisatomi) and Pai et al (US 2008/0013822; hereafter Pai). 
Claim 11: Hatakeyama teaches a method of a coating with a film forming apparatus (see, for example, abstract, Fig 1-15) comprising;
Carrying in and carrying out a circular substrate into / from a carry in/ out section and transfer between the carry in/out section and the periphery coating module (See, for example, Fig 3, Fig 5, [0041-45]).  
Forming, in a periphery coating module (U5), a ring shaped coating film by supplying a coating liquid (resist) along a periphery of the substrate based on a processing parameter (such at least one of the various resist liquid coating conditions) for controlling a coating state of the periphery of the substrate by the coating film (See, for example, Fig 3-13, [0040], [0044], [0061]).
Hatakeyama does not explicitly teach imaging a front surface peripheral region and an outer end surface of the ring coated substrate via an imaging module, transferring between the carry in-out section, the periphery coating section, and imaging module via transfer mechanism, or formation and imaging of peripheral ring coatings on adjustment substrates at different processing parameters to determine a value of the processing parameter for forming the ring-shaped coating film.  
Sakamoto teaches a method of adjusting / optimizing a resist coating process (See, for example, abstract).  Sakamoto further teaches wherein optimum processing parameters of a coating process can predictably be determined by coating and processing a plurality of preliminary (adjustment) substrates each at different processing conditions and then using imaging these coated substrates across surfaces and comparing the collected data to desired results in order determine optimum processing conditions in said coating section, which can then be fed back to the resist coating section to adjust the coating process for improvement (See, for example, abstract, Fig 1, Fig 16, col 4 lines 47-65, col 23 line 45 – col 24 line 23, col 15 lines 27-37, and claim 27).   And wherein such adjustment / monitoring can improve process quality / yield / accuracy (See, for example, col 2 lines 1-24).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an imaging module to image a front surface peripheral region and an outer end surface of the substrate on which the ring-shaped coating film is formed, forming the ring shaped coating film on preliminary (adjustment) substrates based on the processing parameter having different values to adjust an operation of the apparatus and imaging the adjustment substrates by the imaging module and determining a value of the processing parameter for forming the ring shaped coating film on the substrate in the periphery coating module after adjusting the operation of the apparatus based on the imaging result of each substrate as such send ahead  / design of experiment optimization processes are well known in the art to predictably achieve the determination of optimum processing conditions in multi-variable systems which thereby improve overall process quality / yield / accuracy. 
By combination Sakamoto has further taught transferring into / out of the imaging module and various other modules within the system, such as coating modules and carry-in / out section (See, for example, Fig 14).  
Hatakeyama has not explicitly taught wherein an outer end surface of the substrate includes a bevel portion of the substrate.  Hisatomi teaches a method of processing semiconductive wafers (See, for example, abstract).   Hisatomi further teaches wherein it is common practice to subject wafers to beveling as the beveling prevents chipping of the edges of the wafers (See, for example, col 1 lines 10-16).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have beveled the edges of the wafer of Hatakeyama as such beveling would predictably prevent edge chipping.
Hatakeyama has not explicitly taught determining normality or abnormality of the coating state of the periphery of the substrate based on a result of the imaging of the substrate and adjusting the operation of the apparatus based on a result of the determining wherein the determining includes determining whether a contamination degree is within a tolerance range based on an image of the outer end surface.   Pai teaches a method of semiconductor wafer edge inspection and metrology, further wherein the wafer possesses an edge bevel (See, for example, abstract, Fig 1-4).  Pai further teaches wherein an imaging module collects and manipulates collected image data of the periphery to provide for identification of defects / deviations from ideal (golden) image models generated from a series of previously processed samples to provide for enhanced process control, reduced defects, and improved yields (See, for example, Fig 2-3, [0005-0007], [0023], [0066-0067]).  Pai further teaches wherein currently processed samples are compared against the ideal (golden image) and a determination of normality of abnormality  is made based on a contamination degree being within a tolerance range based on the ideal image (See, for example, [0025], [0066-0069]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have determined normality or abnormality of the coating state of the periphery of the substrate based on a result of the imaging of the substrate and adjusting the operation of the apparatus based on a result of the determining wherein the determining includes determining whether a contamination degree is within a tolerance range based on an image of the outer end surface as such an incorporation would enhance process control, reduce defects, and improve yields.
By the above combination, the circular substrate comprises a front surface (Such as inclusive of upper facing surface of wafer as depicted in Fig 4), a rear surface (such as inclusive of downward facing surface of wafer as depicted in Fig 4) and an outer end surface between the front surface and the rear surface (such as inclusive of vertical crown area and / beveled areas). With respect to terms of “a front surface peripheral region” of the substrate and “an outer end surface of the substrate” the examiner has interpreted the front surface peripheral region of the substrate as a region corresponding to an imaged region within the periphery and situated more toward the center of the substrate than the outer end surface of the substrate which is interpreted as corresponding to an imaged region within the periphery and situated further from the center of the substrate than the front surface peripheral region and inclusive of the wafer edge normal, and / or the beveled area).
Claim 12: Pai further teaches wherein the outer end surface includes a vertical portion (138) that is perpendicular to the front surface (130) and the rear surface (134) (See, for example, Fig 2).  Pai further teaches wherein the imaging of the front surface peripheral region (such as via edge sensor 152) and the outer end surface (Such as via edge normal sensor 156)  of the substrate on which the ring-shaped coating film is formed includes imaging the vertical portion (See, for example, fig 2-3,  [0029-0032]).  
Claim 13 Pai further teaches wherein excess amounts of resist are known to accumulate and form on the outer edge and over the edge onto the edge normal and backside of the wafer.  Removal of such excess coating can be achieved by an edge bead removal (EBR) process involving discharge of a removing liquid (solvent) onto such areas (inclusive of bevel) of the substrate which undergoes / has undergone being rotated (See, for example, [0004-0005], [0023-0027]). 
Claim 14: Pai further teaches wherein the coating state of the periphery of the substrate is determined to be abnormal when a zigzag shape of the coating film (jagged) or a place where the coating film is not formed in the periphery of the substrate is observed from the result of the imaging of the substrate (see, for example, [0066-0067])
Additional Prior Art
Although they are not being relied upon for above rejections, the examiner is putting prior art: US 2007/0196566,  US 2008/0011421, and US2009/0122304 on record as they pertain to wafer edge measurement and associated resulting process control thereof.

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Pai as described in the rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712